Citation Nr: 1133575	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  06-01 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from July to November 1969, November 1982 to November 1983, November 1990 to August 1991 and January 2003 to May 2004.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2004
 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted service connection for bilateral hearing loss and assigned an initial 0 percent (i.e., noncompensable) rating retroactively effective from May 29, 2004, the day after separation.  The Veteran appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  Jurisdiction over his claim was subsequently transferred to the RO in Montgomery, Alabama, and that office forwarded the appeal to the Board.

In January 2010, the Board remanded the hearing loss claim to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  
In June 2011, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the hearing loss claim and returned the file to the Board for further appellate consideration.

It is worth mentioning that the Board had also previously remanded an additional claim for service connection for skin cancer, which the AMC subsequently granted in a June 2011 rating decision.  The skin cancer claim is no longer at issue, since the initial rating and effective date assignments were not appealed.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).  See, too, 38 C.F.R. § 20.200 (2010).


FINDING OF FACT

The Veteran has Level I hearing loss in both ears.


CONCLUSION OF LAW

The criteria are not met for an initial compensable rating for bilateral hearing loss.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in July 2004, prior to initially adjudicating the claim in December 2004, so in the preferred sequence.  The letter informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  So he received all required basic VCAA notice before initially adjudicating his claim.  Therefore, there was no timing defect in the provision of the notice.

Also keep in mind that his claim arose in the context of him trying to establish his underlying entitlement to service connection - since granted.  He is now requesting a higher initial rating, which is a "downstream" issue.  In Dingess, and more recently in Goodwin v. Peake, 22 Vet. App. 128 (2008), the Court held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  Instead of providing additional VCAA notice in this situation concerning a "downstream" issue, such as the rating assigned for the disability, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a SOC if the disagreement is not resolved.  And this has been done; the Veteran has received both an SOC and SSOCs discussing the downstream disability rating element of this claim, citing the applicable statutes and regulations and discussing the reasons and bases for assigning the initial 0 percent rating versus a higher rating.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  As the pleading party, the Veteran, not VA, has the evidentiary burden of proof for showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial, meaning outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO/AMC obtained his VA outpatient treatment records, and arranged for VA compensation examinations in August 2004 and September 2010 to assess and then reassess the severity of his bilateral hearing loss.  

A more contemporaneous examination is not needed since there is already sufficient evidence of record to determine the severity of the bilateral hearing loss in relation to the schedular requirements.  See 38 C.F.R. § 3.327(a) (2010); Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Notably, the AMC complied with the January 2010 Board remand by arranging for that additional September 2010 VA examination.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  


II.  Analysis-Initial Compensable Rating for Bilateral Hearing Loss

The Veteran's bilateral hearing loss has been determined to be a service-connected disability and assigned an initial noncompensable (0 percent) rating under 38 C.F.R. § 4.85, DC 6100.  He contends it is worse.  It is important for him to understand that a rating for hearing loss is determined by mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  And in this instance, the audiometric findings of record fail to produce a compensable initial rating.

The Veteran timely appealed the rating initially assigned for the service-connected disability.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  A Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Evaluations of bilateral hearing loss range from noncompensable (i.e., 0 percent) to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  See 38 C.F.R. § 4.85 (2010).


The pertinent medical evidence for consideration consists of VA audiology examination reports dated in August 2004 and September 2010, and VA outpatient treatment records.  

The Veteran initially had a VA audiology examination in August 2004.  His puretone thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

25
30
75
75
LEFT

30
25
60
65

The average loss was 51 decibels in the right ear and 45 decibels in the left ear.  
Speech recognition ability was 98 percent in the right ear and 94 percent in the left ear.  When applied to Table VI (38 C.F.R. § 4.85), this examination results in a mechanical finding of hearing acuity Level I for both ears.  These findings warrant a noncompensable (0 percent) disability rating under 38 C.F.R. § 4.85, Table VII.

The Veteran more recently had another VA audiology examination in September 2010.  His puretone thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

25
35
75
80
LEFT

25
30
70
75

The average loss was 54 decibels in the right ear and 50 decibels in the left ear.  
Speech recognition ability was 94 percent in the right ear and 96 percent in the left ear.  When applied to Table VI (38 C.F.R. § 4.85), this examination results in a mechanical finding of hearing acuity Level I for both ears.  These findings warrant a noncompensable (0 percent) disability rating under 38 C.F.R. § 4.85, Table VII.

It further deserves mentioning that, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010).  To that end, the September 2010 VA examiner found his hearing loss has significant occupational impairment effects, namely hearing difficulty.  The examiner also found he has difficulty hearing conversational speech and over the telephone, as well as trouble hearing the television and radio.  Under Martinak, even if this examiner's description of these functional effects was insufficient, the Veteran bears the burden of demonstrating any resultant prejudice in the adjudication of his claim.  There is no such allegation here.

Since the Veteran's bilateral hearing loss has never been more than noncompensably disabling at any time since the effective date of service connection, the Board cannot "stage" this rating.  Fenderson, 12 Vet. App at 125-26.  For these reasons and bases discussed, the preponderance of the evidence is against his claim, the benefit-of-the-doubt doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2010).  See also Thun v. Peake, 22 Vet. App. 111 (2008).  The Board acknowledges the examiner's comment of significant occupational effects caused by his hearing loss, but there is no indication it precludes his ability to obtain and maintain substantially gainful employment.  Rather, the limitations caused by decreased hearing acuity, such as difficulty communicating and difficulty perceiving acoustical cues in the environment, are the natural result of this sort of disability and have been considered in the rating criteria for this disability.  In short, his occupational and functional limitations from his hearing loss are not unique to this particular Veteran so as to require additional consideration.  See Martinak, 21 Vet. App. at 455-56.

In other words, there is no indication his hearing loss caused marked interference with his employment beyond that contemplated by his 0 percent schedular rating that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  See Thun, 22 Vet. App. at 111; see also 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  The Veteran has not required any hospitalizations, let alone frequent, related to his hearing loss.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

ORDER

The claim for an initial compensable rating for bilateral hearing loss is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


